              Case 3:19-cv-00303 Document 1 Filed 03/01/19 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

                                                      Civil Action No. 3:19-cv-303
 STAG ARMS, LLC,
                                                      COMPLAINT
                        Plaintiff,
         v.

 SOL INVICTUS ARMS, LLC, and
 TACTICAL SUPERIORITY, INC., d/b/a
 TACTICAL SUPERIORITY, INC./SOL
 INVICTUS ARMS,

                        Defendants.


       Plaintiff, Stag Arms, LLC ("Plaintiff'), by and through its undersigned counsel, brings

this action for breach of contract, misrepresentation and indemnification against Defendants, Sol

Invictus Arms, LLC and Defendant, Tactical Superiority, Inc., d/b/a Tactical Superiority,

Inc./Sol Invictus Arms (each a "Defendant" and collectively, the "Defendants"). Plaintiff, by

way of this Complaint against the Defendants, alleges, upon lmowledge as to itself and its own

acts and upon infonnation and belief as to all other matters, as follows:

                                     NATURE OF THE ACTION

       1.      Plaintiff, a Connecticut-based company with a well-established brand for selling

"1 00% American-made" firearms and related merchandise, brings this action to recover money

damages from the Defendants, Florida companies conducting business in the state of

Connecticut. Plaintiff agreed to purchase Defendants' "charging handles" or "ambi charging

handles" used in semi-automatic rifles in order to retail them to Plaintiffs customers as "1 00%

American-made." Defendants represented and warranted that their charging handles, and all

their components, were manufactured domestically in the U.S. But that turned out to be a false

representation in breach of the purchase agreements. Plaintiffs customers required it to refund

purchases of Defendants' charging handles causing Plaintiff to incur substantial damages,
              Case 3:19-cv-00303 Document 1 Filed 03/01/19 Page 2 of 9



including damage to Plaintiffs "100% American-made" brand and reputation which is vital to its

business.

       2.      Defendants also represented and warranted that their charging handles did not

infringe on any intellectual prope1iy of Radian Weapons' charging handles or other charging

handles. However, Radian Weapons sued Plaintiff for selling Defendants' charging handles

alleging they did infringe causing Plaintiff to incur legal costs seeking dismissal of that lawsuit.

                                          THE PARTIES

       3.      Plaintiff is a limited liability company incorporated in Delaware, with its principal

place of business located at 515 John Downey Drive, New Britain, Connecticut 06051.

       4.      Defendant, Tactical Superiority, Inc., d/b/a Tactical Superiority, Inc./Sol Invictus

Arms is a cmporation incmporated in Florida, authorized to conduct business and conducting

business in the state of Cmmecticut, with its principal place of business located at 305 North

Drive, Suite G, Melbourne, Florida 32934.

       5.      Defendant, Sol Invictus A1ms, LLC is a limited liability company incorporated in

Florida, authorized to conduct business and conducting business in the state of Connecticut, with

its principal place of business located at 305 North Drive, Suite G, Melbourne, Florida 32934.

At all times relevant, Defendants represented Sol Invictus Arms, LLC to be a "company created

by the team at Tactical Superiority, Inc." and Defendants acted by and through both Tactical

Superiority, Inc., and Sol Invictus Arms, LLC as if the two entities were one .

                                         .JURISDICTION

       6.      This Court has jurisdiction over this action under 28 U.S.C. § 1332, as the

Plaintiff and Defendants are citizens of different states, and the amount in controversy exceeds

the sum of$75,000, exclusive of interest and costs.




                                                  2
               Case 3:19-cv-00303 Document 1 Filed 03/01/19 Page 3 of 9



        7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to Plaintiffs claims occurred in this district

since Defendants sold and shipped the breaching charging handles to Plaintiff at its principal

place of business in this district.

                                              FACTS

        8.      Plaintiff is engaged in the business of manufacturing, marketing, retailing and

distributing firemms and related merchandise to law enforcement and the general public.

        9.      Defendants are engaged in the business of manufacturing and supplying firearms

and related merchandise to other firearms manufacturers and distributors.

        10.     An integral part of Plaintiffs business is its well-established brand and reputation

for selling only merchandise that is "1 00% American-made, including each and every part

assembled," and Plaintiffs customer base who only accept firearms and components that are

100% American-made. Defendants had knowledge of this at all times relevant.

        11.     In or about November 2018, Plaintiff agreed to purchase orders to purchase

approximately 12,980 charging handles from Defendants (the "Purchase Agreements"). As set

forth in written conespondences dated November 1, 2018 and November 2, 2018 together with

the related purchase orders attached hereto as Exhibit A which collectively comprise the

Purchase Agreements, Plaintiff agreed to the purchases in reliance upon Defendants'

representations that all such charging handles, and all their components, were manufactured

domestically in the U.S. That was an express condition for the purchases. Defendants had

knowledge of this at all times relevant.

        12.     At all times relevant, Defendants also had knowledge that Plaintiff agreed to

purchase the charging handles in order for Plaintiff to market them as "1 00% American-made"

for sale to customers who only accept firearms and components that are 100% American-made.


                                                  3
               Case 3:19-cv-00303 Document 1 Filed 03/01/19 Page 4 of 9



        13.     Plaintiff was subsequently informed of allegations made by customers and

consumer groups that Defendants' representations were false and that the charging handles, or

their components, sold fi-om Defendants to Plaintiff were not, in fact, manufactured in the U.S.

and were instead manufactured overseas.

        14.     In correspondences dated November 28, 2018, which are attached hereto as

Exhibit B, Plaintiff again asked Defendants to confirm that all such charging handles and their

components were manufactured in the U.S. and warned that without such confirmation Plaintiff

would not place more purchase orders with the Defendants. Defendants again represented and

wananted that any components not manufactured by them in the U.S. were manufactured in the

U.S. by U.S.-based suppliers.

        15.     Defendants misrepresented that the charging handles sold to the Plaintiff, and all

components thereof, were manufactured in the U.S. in order to induce the Plaintiff to purchase

them.

        16.    By receiving charging handles that were not 100% manufactured in the U.S.,

Plaintiff received goods which materially failed to meet the agreed specifications in breach of the

Purchase Agreements and which are of little to no value for Plaintiffs "1 00% American-made"

business.

        17.    Many of Plaintiffs customers who purchased the charging handles were

unwilling to accept such merchandise that was not 100% manufactured in the U.S. and required

the Plaintiff to refund their purchases.

        18.     Accordingly, as a result of Defendants' misrepresentations and breaches of the

Purchase Agreements, Plaintiff incurred substantial damages, including, without limitation,

losses in connection with the purchase, shipping and customer refund of charging handles, as




                                                4
              Case 3:19-cv-00303 Document 1 Filed 03/01/19 Page 5 of 9



well as damage to Plaintiffs "100% American-made" brand and reputation which is vital to its

business.

        19.    At all times relevant, Defendants knowingly and intentionally misrepresented that

the charging handles sold to the Plaintiff, and all components thereof, were manufactured in the

U.S. in order to induce the Plaintiff to purchase them. Indeed, when faced with the allegation

sometime after November 28, 2018, Defendants admitted that the charging handles sold to

Plaintiff, or some components thereof, were likely manufactured overseas.

       20.     To further induce Plaintiff to purchase the charging handles, Defendants

represented and warranted, in the Exhibit B November 28, 2018 correspondences and other

communications, that the charging handles did not infringe on any intellectual property of

Radian Weapons' charging handles or other charging handles. However, AXTS, Inc. (d/b/a

Radian Weapons) sued Plaintiff for selling Defendants' charging handles alleging they did

infringe under a complaint titled AXIS, Inc. vs. Stag Arms, LLC and WWCIP IV, LLC, Case No.

18-cv-021 03 filed in this Court. This caused Plaintiff to incur legal costs seeking dismissal of

that lawsuit which was dismissed with prejudice pursuant to an Order entered by this Court on

February 25, 2019. Accordingly, Defendants are liable to Plaintiff for all damages incurred in

connection with defending that lawsuit.



                                  FIRST CAUSE OF ACTION

                                       Breach of Contract

       21.     Plaintiff incorporates the allegations contained in the foregoing Paragraphs for its

allegations of this Paragraph as though fully set forth and restated herein.

       22.     The Purchase Agreements, each and collectively, are binding contracts supported

by adequate consideration.


                                                  5
              Case 3:19-cv-00303 Document 1 Filed 03/01/19 Page 6 of 9



        23.     Plaintiff complied with any and all conditions precedent under the Purchase

Agreements for its receipt of charging handles conforming to the specifications represented in

the Purchase Agreements.

        24.     As a condition of the Purchase Agreements, Plaintiff expressly requested and

Defendants represented and wan·anted that all charging handles and components thereof are

manufactured domestically in the U.S.

        25.     The charging handles Defendants delivered to Plaintiff, or some components

thereof, were manufactured overseas and thus materially failed to conform to the agreed

specifications of the Purchase Agreements which Defendants represented and warranted.

Defendants thereby breached the terms of the Purchase Agreements.

        26.     As a direct and proximate result of Defendants' foregoing breach of the Purchase

Agreements, Plaintiff suffered damages, including, without limitation, amounts paid toward the

purchase price of nonconforming charging handles which Plaintiffs customers declined to

purchase, the out-of-pocket cost of shipping and refunding customer purchases of

nonconforming charging handles, and damage to Plaintiffs "I 00% American-made" brand and

reputation, plus interest, attorney's fees and costs.



                                 SECOND CAUSE OF ACTION

                                         Misrepresentation

       27.      Plaintiff incorporates the allegations contained in the foregoing Paragraphs for its

allegations ofthis Paragraph as though fully set forth and restated herein.

       28.      The Defendants made statements that the charging handles, and all components

thereof, sold to Plaintiff under the Purchase Agreements were manufactured domestically in the

U.S. The Defendants' statements were false representations of material fact made lmowingly,


                                                   6
              Case 3:19-cv-00303 Document 1 Filed 03/01/19 Page 7 of 9



intentionally, and/or recklessly without regard for their truth in order to induce Plaintiff to agree

to the purchases. Plaintiff reasonably relied upon Defendants' false representations in deciding

to purchase and market the charging handles to Plaintiffs customers.

       29.        As a direct and proximate result of Defendants' foregoing wrongful conduct,

Plaintiff suffered damages, including, without limitation, amounts paid toward the purchase price

of nonconforming charging handles which Plaintiffs customers declined to purchase, the out-of-

pocket cost of shipping and refunding customer purchases of nonconforming charging handles,

and damage to Plaintiffs "1 00% American-made" brand and reputation, plus interest, attorney's

fees and costs.



                                   THIRD CAUSE OF ACTION

                                              Indemnity

       30.        Plaintiff incorporates the allegations contained in the foregoing Paragraphs for its

allegations of this Paragraph as though fully set forth and restated herein.

       31.        Defendants represented and warranted that the charging handles did not infringe

on any intellectual propetty of Radian Weapons' charging handles or other charging handles.

Radian Weapons sued Plaintiff for selling Defendants' charging handles alleging they did

infi·inge causing Plaintiff to incur attorney's fees and costs in defending the claims.

       32.        Pursuant to common law and contractual indemnity principles, Defendants are

liable to and required to indemnify Plaintiff for all damages incurred as a result of defending the

claims asserted by Radian Weapons.




                                                   7
Case 3:19-cv-00303 Document 1 Filed 03/01/19 Page 8 of 9




                        The Plaintiff,
                        Stag Arms, LLC




                        BY:    Is/
                               John D. Giampolo
                               ICE MILLER LLP
                               1500 Broadway, 29 111 Floor
                               New York, New York 10036
                               Tel: (212) 824-4950
                               John.Giampolo@icemiller.com

                               Pro hac vice admission pending




                           8
              Case 3:19-cv-00303 Document 1 Filed 03/01/19 Page 9 of 9



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

                                                      Civil Action No. 3:19-cv-303
 STAG ARMS, LLC,
                                                      COMPLAINT
                        Plaintiff,
        v.

 SOL INVICTUS ARMS, LLC, and
 TACTICAL SUPERIORITY, INC., d/b/a
 TACTICAL SUPERIORITY, INC./SOL
 INVICTUS ARMS,

                        Defendants.


                                      PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff respectfully demands judgment against the Defendants

individually, jointly and severally in an amount in excess of $75,000 plus interest, attorney's fees

and costs, and such other and further relief that the Court deems just and equitable.


Dated: March 1, 2019




                                                             , Adar s & Friedman, P.C.
                                                     On New Ha en Avenue, Suite 100
                                                         ford, CT 06460
                                                     Tele. No.: (203) 878-0661
                                                     jrnn@guidproguo .corn


                                              BY:    Is/
                                                     John D. Giarnpolo
                                                     ICE MILLER LLP
                                                     1500 Broadway, 29 111 Floor
                                                     New York, New York 10036
                                                     Tel: (212) 824-4950
                                                     John.Giarnpolo@icerniller.corn

                                                     Pro hac vice admission pending

                                                 9
